John A. Fogleman, Justice, concurring in part; dissenting in part. I would affirm the decree of the chancery court on all points. Rule 9 (d) of this court provides : “* * * Whenever a map, plat, photograph, or other exhibit must be examined for .a clear understanding of the testimony, the appellant shall reproduce such exhibit by photography or other process and attach such reproduction to the copies of the abstract filed in this court and served upon the opposing counsel, unless this requirement is shown to be impracticable and is waived by the court upon motion.” Without the plat mentioned in the majority opinion, the testimony is incomprehensible. The very points on which this court reverses the chancery court are the most difficult to understand. I am particularly reluctant to join in a reversal of a trial court upon an abstract that does not permit every member of the court to have a clear understanding of the evidence on the pertinent issues. Rule 9 (e) states: “* * * When the case is considered on its merits the court may impose or withhold costs to compensate either party for the other party’s non-compliance with this rule. The court may also affirm the judgment or decree for noncompliance with this rule. ’ ’